Exhibit 99.1 “Relative to the first quarter, we experienced an improved demandenvironment and saw a 35% sequential increase in net subscriber additions.For the six months we added close to 29,000 subscribers, finishing the halfyear with a total base of over 479,000. However, our cumulative adds forthe year remain well behind our internal plan, and consequently we havelowered our revenue and earnings targets for the fiscal year,” said StefanJoselowitz, Chief Executive Officer of MiX Telematics. “While we continueto face macroeconomic headwinds in South Africa, our business is growingand is handsomely profitable. Comparing the first half of fiscal year 2015to the comparative period last year, all of our regions showed year overyear subscriber growth. The Americas and Europe grew subscribers ataround 10%, withthe balance of our operations growing at around 20%or better. Additionally, we are taking advantage of strategic opportunities:We acquired a key reseller in South Africa, which will be immediatelyaccretive to both our top and bottom lines, and we are winning majorcontracts. We continue to believe that MiX Telematics is well positionedto be a prime beneficiary of telematics market growth as we have alreadyachieved meaningful scale, built a global distribution network and offerstate of the art solutions that yield a powerful ROI for our customers.”Financial performance for the first half of fiscal year 2014 Revenue: Total revenue for the first half of fiscal year 2015 was R670.2 million, an increaseof 9.3% compared to R613.4 million for the first half of fiscal year 2014. Subscriptionrevenue increased to R478.4 million, up 19.2% from R401.3 million for the first half of fiscalyear 2014. Subscription revenue growth was driven primarily by the increase in subscriberssince the end of the first half of fiscal 2014. Hardware and other revenue was R191.8 million,compared to R212.1 million for the first half of fiscal year 2014. Gross margin: Gross profit for the first half of fiscal year 2015 was R451.7 million, anincrease compared to R402.4 million for the first half of fiscal year 2014. Gross profit marginwas 67.4%, up from 65.6% for the first half of fiscal year 2014. Operating margin: Operating profit for the first half of fiscal year 2015 was R59.7 million,compared to R72.0 million posted in the first half of fiscal year 2014. The operating marginfor the first half of fiscal year 2015 was 8.9%, compared to the 11.7% posted in the firsthalf of fiscal year 2014. The Company is executing its strategy of investing in sales andmarketing and as a result sales and marketing costs for the first half of fiscal 2015 increasedby R18.7million from the first half of fiscal 2014. Administration and other costs increasedby R42.0 million primarily as a result of investments in headcount necessary to support theCompany’s growth initiatives and additional costs pertaining to regulatory and reportingcompliance requirements for U.S. listed public companies. Adjusted EBITDA: Adjusted EBITDA was R122.7 million compared to R132.1 million forthe first half of fiscal year 2014. The Adjusted EBITDA margin for the first half of fiscal year2015 was 18.3%, compared with the 21.5% in the first half of fiscal year 2014. Profit for the year and earnings per share: Profit for the first half of fiscal year 2015was R65.0 million, compared to R56.6 million in the first half of fiscal year 2014. Earnings perdiluted ordinary share were 8 South African cents, which was unchanged from the first halfof fiscal year 2014. For the first half of fiscal year 2015, the calculation was based on dilutedweighted average ordinary shares in issue of 804.7 million compared to 727.3 million dilutedweighted average ordinary shares in issue during the first half of fiscal year 2014. The Company’s effective tax rate for the first half of fiscal year 2015 was 32.9% in comparisonto 30.2% in the first half of fiscal year 2014. Adjusted earnings for the period and adjusted earnings per share: Adjustedprofit for the first half of fiscal year 2015, a non-IFRS measure, was R42.8 million, comparedto R50.5 million in the first half of fiscal year 2014 and excludes a net foreign exchangegainof R34.0 million. The net foreign exchange gain includes R39.3 million relating to aforeign exchange gain on the IPO proceeds which are maintained in US Dollars and aretherefore sensitive to R:$ exchange rate movements. Adjusted earnings per diluted ordinaryshare were 5 South African cents, compared to 7 South African cents in the first half of fiscalyear 2014. About MiX Telematics Limited MiX Telematics is a leading global provider of fleet and mobile asset management solutionsdelivered as SaaS to customers in more than 120 countries. The Company’s products andservices provide enterprise fleets, small fleets and consumers with solutions for safety,efficiency, risk and security. MiX Telematics was founded in 1996 and has offices in SouthAfrica, the United Kingdom, the United States, Uganda, Brazil, Australia and the United ArabEmirates as well as a network of more than 130 fleet partners worldwide. MiX Telematicsshares are publicly traded on the Johannesburg Stock Exchange (JSE: MIX) and MiXTelematics American Depositary Shares are listed on the New York Stock Exchange (NYSE:MIXT). For more information visit www.mixtelematics.com. Unaudited Group interim financial results for the half year ended September 30, 2014 Summarized consolidated income statement South African Rand Figures are in thousands unless otherwise stated % changeon prioryear Six months ended September 30 2014 Unaudited Six months ended September 30 2013 Unaudited Revenue 9.3% 670,210 613,408 Operating profit (17.1%) 59,668 71,983 Adjusted EBITDA (7.1%) 122,744 132,110 Profit for the period attributableto shareholders of the parent 15.2% 65,191 56,588 Dividend declared (100.0%) — 39,614 Headline earnings attributableto owners of the parent 16.7% 66,079 56,628 Adjusted earnings attributableto owners of the parent (15.1%) 42,841 50,485 Attributable earnings per share– basic (R) — 0.08 0.08 Attributable headline earningsper share – basic (R) — 0.08 0.08 Attributable adjusted earningsper share – basic (R) (28.6%) 0.05 0.07 Summarized consolidated statement of financial position South African Rand Figures are in thousands unless otherwise stated % changeon prioryear September 30 2014Unaudited March 31 2014Audited ASSETS Non-current assets 871,161 847,771 Current assets 1,244,364 1,129,329 Total assets 7.0% 2,115,525 1,977,quity 1,763,537 1,671,630 Non-current liabilities 45,035 25,345 Current liabilities 306,953 280,125 Total equity and liabilities 7.0% 2,155,525 1,977,100 Net cash 844,500 798,898 Cash and cash equivalents 904,620 830,449 Net asset value per share (Rand) 4.7% 2.23 2.13 This short-form announcement is the responsibility of the Board of Directors ofMiXTelematicsand has been approved by the Board of Directors on November 4, 2014.This short-form announcement is a summary of the full announcement released on SENS,and published on the Group’s website www.mixtelematics.com on November 6, 2014. Thisshort-form announcement does not contain the complete or full announcement details. Anyinvestment decision by investors and/or shareholders should be based on consideration ofthe full announcement. The short-form announcement has not been audited or reviewedby the Group’s external auditors. The full announcement is available for inspection at ourregistered office, Matrix Corner, Howick Close, Waterfall Park, Bekker Road, Midrand, 1686and the offices of our sponsor, Java Capital, 2nd Floor, 2 Arnold Road, Rosebank, 2196,during normal business hours from November 7, 2014. MiX Telematics Limited Incorporated in the Republic of South AfricaRegistration number 1995/013858/06 JSE code: MIX NYSE code: MIXT ISIN: ZAE000125316(“MiX Telematics” or “the Company” or “the Group”)Directors: SR Bruyns* (Chairman), SB Joselowitz (CEO), EN Banda*, CHEwing*, RAFrew*,ML Pydigadu, CWR Tasker, AR Welton* * Non-executive Company secretary: Java Capital Trustees and Sponsors Proprietary Limited Registered office: Matrix Corner, Howick Close, Waterfall Park, Midrand Auditors: PricewaterhouseCoopers Inc. Sponsor: Java Capital For more information please visit our website at: www.mixtelematics.com BASTION GRAPHICS
